ANTHONY R. BROOKS, JR.
    SHERIE N. BROOKS
712 SHERWOOD DRIVE
WILLIAMSTOWN, NJ 08094
OFFICE OF THE CHAPTER 13 STANDINGTRUSTEE
Isabel C. Balboa, Esquire
Cherry Tree Corporate Center
535 Route 38, Suite 580
Cherry Hill, NJ 08002
(856) 663-5002

                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF NEW JERSEY
                                               (Camden)


In Re:                                                     Proceedings in Chapter 13
                                                           Case No.:    18-34018-JNP
     ANTHONY R. BROOKS, JR.
     SHERIE N. BROOKS
                                                                  OBJECTION TO DISCLOSURE OF
                                                                 CHAPTER 13 DEBTOR(S)' ATTORNEY
                                                                        COMPENSATION



          Isabel C. Balboa, Chapter 13 Trustee, hereby objects to the Disclosure of Chapter 13

Debtor(s)’ Attorney Compensation in the above-captioned case pursuant to 11 U.S.C. § 329(a)

and Fed. R. Bankr. P. 2016(b).


          Specifically, the Trustee objects to:

          o         Incorrect form utilized (See Form Number B 2030).

          þ         Disclosure of Chapter 13 Debtor’s Attorney

                    Compensation is not in accordance to the Chapter 13 Plan (Disclosure marks ‘will

                    not be paid through the plan;’ however, Plan lists an amount to be paid through

                    plan).

          As always, the Court is welcome to contact the Trustee with any concerns.


Dated: 01/30/2019                                                      Respectfully submitted,

                                                                       /s/ Isabel C. Balboa
                                                                       Isabel C. Balboa
                                                                       Chapter 13 Standing Trustee

Form 5009 rev. 09/05/2018
